Citation Nr: 1421741	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The Veteran died in June 2009.  The death certificate lists cardiorespiratory arrest as an immediate cause due to complications of diabetes mellitus and as a consequence of diabetes mellitus.  Status post coronary artery bypass graft (CABG) is listed as a significant condition contributing to death.

2.  During his lifetime, the Veteran had not established service connection for any disability. 

3.  The Veteran was not rated totally disabled due to a service connected disability during the 10 years prior to his death. 

4.  The preponderance of the evidence does not show that the Veteran was exposed to herbicides in service, including Agent Orange.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

2.  The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154(a), 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to the issue of DIC pursuant to 38 U.S.C.A. § 1318, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary with respect to this issue.  Mason v. Principi, 16 Vet. App. 129 (2002).  

As to the issue of entitlement to service connection for the cause of the Veteran's death, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in December 2009 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also advised the appellant that service connection was not in effect for any conditions at the time of the Veteran's death and provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and service personnel records have been obtained.  The appellant has also submitted lay and treatise evidence.  

The appellant indicated that the Veteran was treated in VA facilities for his diabetes (type I and later type II) for 28 years.  While these treatment records have not been associated with the claims file, neither the appellant nor her representative have contended that such records are relevant to the question of whether the cause of the Veteran's death was related to service.  Indeed, the appellant's argument has focused solely on presumptive exposure to herbicides causing the Veteran's diabetes and/or heart condition.  There is no indication that the VA treatment records are relevant to this issue.  To conclude that all medical records are relevant would render the word 'relevant' superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the appellant's claim.  The Board finds that the outstanding VA records do not have a reasonable possibility of helping to substantiate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such,  they are not relevant and it is therefore unnecessary to obtain them.  The appellant has not identified any additional outstanding records that have not been requested or obtained.

Pursuant to the duty to assist, efforts were made to corroborate the appellant's assertion that the Veteran was exposed to Agent Orange during service.  Personnel records were obtained, including the dates and locations of the Veteran's service aboard the U.S.S. Brinkley Bass (Bass) and command logs.  The National Personnel Records Center (NPRC) and Defense Personnel Records Imaging System (DPRIS) confirmed that the Veteran was aboard the Bass in the official waters of the Republic of Vietnam from November 1965 to February 1966 but was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  DPRIS noted that deck logs, command histories, and muster rolls are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam conflict that were permanently retained, and that these records do not normally indicate the names of individuals going ashore who may have set foot in the Republic of Vietnam.

VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Here, there is no reasonable possibility that a medical opinion would aid in substantiating whether or not the Veteran was exposed to herbicides.  Moreover, a review of the evidence shows that there is no reasonable possibility that the cardiorespiratory arrest due to complications of diabetes mellitus or CABG that caused the Veteran's death are disabilities of service origin.  Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim. 

The appellant has been afforded a hearing before a VLJ in which she presented oral argument in support of her cause of death claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran met the criteria for presumptive exposure to herbicide or service connection for cause of death.  Accordingly, the appellant is not shown to be prejudiced on this basis.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.
II.  DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death, service connection was not in effect for any disability.  A total disability rating was never assigned for service connected disabilities during his lifetime.  He had filed a claim for service connection for hearing loss in March 2009, but it had not been adjudicated at the time of his death.  After his death, the claim for service connection for hearing loss for accrued purposes was denied by the RO in the July 2010 rating decision.  The appellant did not submit a notice of disagreement with that denial and it became final.  38 U.S.C.A. § 7105 (West 2002).  Hence, the criteria that he be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met as a matter of law.  As there were no claims for compensation adjudicated during the Veteran's lifetime, there is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

III.  Cause of death

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, she alleges the Veteran was exposed to herbicides when his ship was moored at DaNang harbor in the Republic of Vietnam in February 1966, giving rise to the presumption that the diabetes and heart disease that caused or contributed to his death are service-related.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

It is uncontested that, as shown on the death certificate, the Veteran's death had an immediate cause of cardiorespiratory arrest due to complications of diabetes mellitus and as a consequence of diabetes mellitus.  As such, cardiorespiratory arrest and diabetes mellitus are principal causes of death.  Status post CABG was also a significant condition contributing to death, making it a contributory cause.  Thus this decision turns on whether the Veteran's diabetes mellitus or heart disease (cardiorespiratory arrest and status post CABG) were related to service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Additionally, service connection for certain diseases, including diabetes mellitus type II and ischemic heart disease, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the appellant does not contend that the Veteran had diabetes mellitus, ischemic heart disease, cardiorespiratory arrest, or any associated problems while on active service.  Rather, the appellant contends that the Veteran is entitled to a presumption of exposure to herbicides because his ship, the Bass, was moored in the port of DaNang on February 6, 1966, and his diabetes and/or ischemic heart disease is due to the resulting presumptive herbicide exposure.  

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The Bass is not one of the vessels identified on any of these lists.  

Personnel records, DPRIS, and NPRC confirm that the Veteran served on the Bass in the official waters of the Republic of Vietnam from November 1965 to February 1966.  Deck logs, lay evidence, and treatise evidence show that the Bass stopped at DaNang Harbor on February 6, 1966 after its bow was damaged in a collision with the U.S.S. Waddell, in order to have the damage inspected.  The lay evidence includes the statement of the Bass's ship doctor and a published account by another Bass veteran and the Board finds them credible.  The treatise evidence includes a ship history from the Department of the Navy Naval Historical Center, photographs of the damage to the Bass taken by people who were at the harbor that day, which are also credible.

The Bass deck logs for February 6, 1966 are broken into four-hour segments.  The segment from 0800 to 1200 shows that the Bass steamed into DaNang Harbor and moored port side to the U.S.S. Magoffin (Magoffin) at 0945.  At 1009 it "secured the special sea and anchor detail" and at 1010 it cast off from Magoffin and moored alongside to starboard and divers from the U.S.S. Apache began inspection of the underwater hull damage.  The next entry states: "1030 mustered the crew on station. Absentees: None."  There are no further entries until the 1200 to 1600 segment, which initially states "Moored as before."  At 1428 they began making preparations for getting underway and by 1442 they were underway to Subic Bay Naval Base in the Philippines, where the ship would undergo major repairs.

Based on the deck logs, the Bass was moored to the Magoffin in DaNang Harbor from 0945 to 1442, a span of less than five hours.  The deck logs do not indicate that the Bass ever docked to shore or pier.  

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board generally weighs favorably in establishing service within the land borders of the Republic of Vietnam.  However, the M21-1MR specifically states:

Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.

M21-1MR, IV.ii.2.C.10.k, Note.  Here, based on the deck logs, the Bass anchored in the open deep-water harbor of DaNang and moored alongside the Magoffin without docking to pier or shore.  Additionally, the Veteran's military occupational specialty, confirmed by his DD-214 and the appellant, was cook, and there is no evidence that he was a coxswain.  As such, the Board finds that he is not entitled to the presumption of exposure for docking on the shores or piers of Vietnam.

Additionally, given the absence of any indication in the record that it conducted brown water operations (temporarily or otherwise) on the Republic of Vietnam inland waterways, operated on close coastal waters for extended periods with evidence that crew members went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel, there is no reason to believe that the Bass operated in the rivers, delta areas, or inland waterways of Vietnam.  Therefore, there is no entitlement to the presumption of herbicide exposure under these provisions.

The appellant contends that the Veteran set foot in Vietnam during this stop.  While she testified at her hearing that the Veteran never mentioned setting foot in Vietnam while he was living, she believed that he would have gone ashore when he had the opportunity because he was a cook and often obtained fresh items when he had the chance.  However, the deck logs do not indicate that any crew members went ashore during the 5 hours the ship was moored.  She also testified that the 1030 deck log entry shows that when the crew mustered there were "Absentees: Nine" and interpreted this as indicating that some crew had gone ashore and failed to timely return.  However, the muster occurred only 45 minutes after the ship initially moored to the Magoffin, and only 35 minutes after it repositioned itself from the port side to starboard.  Given these circumstances and the absence of any indication in the deck logs of parties going ashore, the Board finds that the deck log reads "None" rather than "Nine" absentees at the 1030 muster.

The appellant also testified that the Veteran had photographs like those in the record of the damage to the Bass's bow.  She believed that he would have had to leave the ship and stand on land to take such photographs.  However, she did not submit any of the reported photographs into evidence.  Moreover, it is not clear from the two photographs in evidence (taken by men serving on other ships in the harbor that day) that they were taken from land.  Rather, one photograph shows the ship alongside a smaller Navy boat, and the other shows the ship free in the water with another photographer in the foreground who is himself standing on another boat.  

None of the other accounts of the stop in DaNang indicate that any crew members went ashore.  The ship doctor stated, "As I recall we made landfall in Vietnam only once for a day or two in Da Nang after the Bass collided with Wadell."  Though he uses the term "landfall" he does not indicate that any crew members went ashore or that the Bass docked at a pier or shore.  Other treatise evidence, including ship histories from the Department of the Navy and www.military.com and the published lay account, merely state that the ship stopped in DaNang where the damage was inspected before moving on to Subic Bay.

In making all determinations, the Board must fully consider the lay assertions of record.  The appellant is competent to testify to that of which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not doubt the sincerity of the appellant in reporting her belief that the Veteran was exposed to herbicide during his service on the Bass.  However, because she does not have personal knowledge as to whether he set foot on Vietnam or was otherwise exposed to herbicides, her testimony is not competent to establish this fact. 

The Board finds that the preponderance of the evidence shows that the Bass moored alongside the Magoffin, using "anchor detail" in a deep water harbor, for just under 5 hours while damage to its bow and hull was inspected by divers from the U.S.S. Apache.  The preponderance of the evidence does not show that any crew members went ashore or otherwise set foot on land.  Therefore, the Board finds that the Veteran's service on the Bass on February 6, 1966 does not constitute "service in the Republic of Vietnam" for the purposes of presumptive herbicide exposure.  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a), 3.313(a).  

The appellant has not contended that the Veteran was exposed to herbicides in any other way.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" or other herbicide exposure for purposes of 38 C.F.R. § 3.307(a)(6)(iii), the appellant's claim for service connection for the cause of death must fail on the basis of these presumptive regulations.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran died in June 2009, 43 years after his military service.  The appellant does not contend that the Veteran had diabetes mellitus, ischemic heart disease, cardiorespiratory arrest, or any associated problems while on active service.  This is consistent with his STRs, which are negative for any findings or diagnoses referable to diabetes mellitus or heart disease.  Likewise, there are no indications of any symptoms or manifestations of diabetes mellitus or heart disease within the first year following his separation from service, nor does the appellant so contend.  In a February 2010 statement, the appellant reported that the Veteran was diagnosed with diabetes mellitus type II and ischemic heart disease in June 2007.  As the evidence does not show diabetes mellitus or heart disease manifest to a compensable degree within one year of discharge from service or until decades after service separation, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 or 3.309.

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the presumptive service connection procedure does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  The Board has found that there is no evidence of in-service herbicide exposure and the appellant has not contended that there was any other in-service cause of the Veteran's diabetes mellitus or heart disease.  Therefore, the appellant's claim cannot be granted based on direct service connection.  38 C.F.R. § 3.304.

As there is no probative evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's diabetes mellitus type II or ischemic heart disease and no evidence of any manifestations or symptoms attributable to diabetes mellitus type II or heart disease during service or until many years after his discharge from service, the Board finds no basis to grant service connection for the cause of death.  

As there is no competent and probative evidence linking the diabetes mellitus, cardiorespiratory arrest, or status post CABG that caused the Veteran's death to service, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


